Citation Nr: 0533014	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  98-14 454	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
depression claimed to be due to or aggravated by VA treatment 
in September 1996.

2.  Entitlement to an increased rating for right upper 
extremity weakness due to stroke, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1970 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO) which, in pertinent part, denied an increased 
rating for right upper extremity weakness due to stroke and 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for depression claimed to be due to or aggravated by VA 
treatment in September 1996.

This case was remanded by the Board to the RO in October 2000 
and August 2003 for additional development, and the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  The veteran has depression, but this disability is not 
the result of VA hospital/medical care or treatment in 
September 1996 nor is the proximate cause of the disability 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital/medical treatment; or due to an event 
not reasonably foreseeable.

2.  The veteran has severe incomplete paralysis of the radial 
nerve due to his right upper extremity weakness due to 
stroke. 




CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for depression, have not 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.361 (2005).

2.  The criteria for an increased rating of 50 percent for 
right upper extremity weakness due to stroke, have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8008-8514 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a February 2004 from the RO to the claimant.  In this case, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the December 2004 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  


Background

In July 1996, the veteran was seen by VA for gastrointestinal 
complaints.  He was scheduled for laparoscopic Nissen 
fundoplication.  

The veteran was hospitalized by VA in September 1996.  At 
that time, it was noted that the veteran had a long history 
of gastrointestinal problems.  The veteran underwent several 
procedures.  He had a laparoscopic Nissen fundoplication.  
The veteran complained of some numbness and inability to use 
his right arm.  Initially, this was thought to be a brachial 
plexus injury, but on review of anesthesia, it was found that 
the veteran's arm had not been extended.  The veteran also 
underwent a computerized tomography (CT), with and without 
contrast, which showed a left posterior parietal lesion just 
to the left of the sella turcica.  A magnetic resonance 
imaging (MRI) showed a 1 by 2 centimeter mass just to the 
left of the sella turcica in the temporal region.  It 
appeared to be extra-axial.  This was thought to be a tumor.  
The veteran had a lesion noted in the left parietal region 
which seemed to be intra-axial, which appeared to be a 
stroke.  The veteran had a neurology workup which recommended 
a neurosurgical workup.  In addition, a hypercoagulability 
work-up was recommended and the veteran was started on 
aspirin.  The veteran was discharged to home.

In November 1996, the veteran was hospitalized twice.  During 
the first hospitalization, the veteran's admitting diagnoses 
were left trigeminal nerve schwannoma and craniotomy with 
tumor resection.  A secondary diagnosis was chronic right 
upper extremity weakness secondary to presumed 
cerebrovascular accident (CVA).  It was noted that the 
veteran had 0-1/5 weakness of the right hand and right 
forearm muscles.  In addition, the veteran had complete 
anesthesia to all modalities over the right arm from the 
level of the elbow down.  Otherwise, neurologic examination 
was normal.  

A craniotomy was performed to remove the fifth nerve tumor 
which was shown to be a fifth nerve schwannoma.  The 
procedure reportedly went well.  However, the veteran had 
lethargic mental status for the first two days 
postoperatively.  Over the course of the next two days, the 
veteran's mental status gradually improved with the reduction 
of his sedating medications and the reduction of a propofol 
drip which the veteran replaced on pain control.  Thereafter, 
the veteran did well and was responsive.  The veteran 
continued to have some right upper extremity weakness.  An 
MRI of the head revealed no significant reduction in the size 
of the tumor.  

During the second hospitalization, it was noted that the 
veteran had a history of a stroke following admission for 
laparoscopic Nissen fundoplication.  The veteran had a 
subsequent CT of the head which showed a stroke in the right 
parietal region.  This caused right upper extremity weakness 
and an inability to use the right hand.  The veteran was also 
noted to have a 2 centimeter tumor just above the sella 
turcica.  A biopsy of the brain tumor revealed that it was 
benign.  The veteran was scheduled for follow-up radiation 
treatment.  When the veteran returned home, he had a 
nightmare and reportedly woke up and placed his right arm and 
hands through a plate glass window and sustained lacerations 
to his right ulnar artery and several flexor tendons.  
Thereafter, tendon and artery repair was done.  The veteran 
stated that he could still move his right shoulder and a 
little bit at the elbow.  He was starting to have new 
movement in his right hand.  A splint was placed on his arm.  

The veteran was seen in January 1997.  Range of motion 
testing revealed the following.  Passive range of motion of 
the right wrist on flexion was zero to 76 degrees, right 
wrist extension was zero to 59 degrees, ulnar deviation was 
zero to 25 degrees, radial deviation was zero to 15 degrees, 
right MP joint of digit 2 was zero to 85 degrees, PIP was 
zero to 74 degrees, DIP was zero to 55 degrees, right MP 
flexion digit 3 was zero to 85 degrees, PIP was zero to 94 
degrees, DIP was zero to 67 degrees, right MP flexion of 
digit 4 was zero to 92 degrees, PIP was zero to 90 degrees, 
DIP was zero to 64 degrees, right MP flexion of the 5th digit 
was zero to 100 degrees, PIP was zero to 94 degrees, and DIP 
was zero to 70 degrees.  The veteran was currently being seen 
three times were week for care management, electrical nerve 
stimulation and position, and static splinting to increase 
wrist and finger extension.  The veteran continued to lack 
volitional movement below the elbow.  Attempts at muscle 
relocation had not been successful.  

In an April 1997 Special Report of Training, it was noted 
that the veteran had use of his non-dominant left hand.  

In May 1997, it was noted that the veteran had some paralysis 
of the right arm.  

In May 1997, the veteran was hospitalized after suffering 
another stroke.  The veteran had no strength in his right 
upper extremity except for his shoulder which was 1/5.  

In May 1997, the veteran was afforded a VA general medical 
examination.  The examiner noted that the veteran had a 
complicated history.  He had suffered 2 strokes.  The initial 
one occurred after he had anesthesia for an esophageal 
funduscopic repair in September 1996.  The veteran developed 
paralysis related to the right upper extremity.  A CT scan 
showed a tumor of the mid brain and the veteran was sent for 
a biopsy and partial resection.  Currently, the veteran had 
suffered a stroke one week earlier.  The right and left upper 
extremities were involved.  Physical examination revealed 
that the veteran had a complete loss of function of the right 
upper extremity.  There was sensory loss throughout the 
entire arm and forearm.  There was no movement of the 
fingers.  In pertinent part, the diagnosis was second CVA one 
week ago with sensory and motor loss in the right upper 
extremity.  

In July 1997, the veteran was seen for a psychiatric consult.  
The veteran reported that he had had 2 strokes and presented 
with right-sided weakness.  The veteran provided a history of 
having endured an abusive childhood.  He related that he was 
currently having emotional difficulties.  It was noted that 
the veteran possibly had depression.  It was also noted that 
he may have had a conversion like reaction.  This suggestion 
angered the veteran.  Also, a July 1997 record noted that it 
was felt that the veteran had exaggerated his physical 
symptoms.  In August 1997, it was noted that he had 
depression, not otherwise specified.  

In December 1997, the veteran underwent a private 
neuropsychiatric examination.  It was noted that the veteran 
had very limited use of his right upper extremity and that he 
primarily used his left hand.  Psychiatric testing was 
performed.  The diagnosis was adjustment disorder with 
depressed mood and cognitive dysfunction, not otherwise 
specified.  It was noted that the veteran demonstrated a 
significant amount of emotional distress in large part in 
response to his current difficulties.  

In January 1998, the veteran underwent a private neurologic 
consultation.  Motor examination revealed a mild right 
hemiparesis.  Strength was normal in the right upper 
extremity except for weakness of the right wrist extensor 
which was graded 5- and the right finger extensors which were 
graded 4.  Tone was normal.  No pronator drift was present.  
Distal tendon reflexes were graded 3 in the upper extremity.  
Coordination could not be tested on the right.  Gait showed a 
right hemiparesis.  The pertinent diagnosis was history of 
stroke in September 1996 with residual right arm 
numbness/weakness.  Presumed left posterior hemispheric 
stroke in May 1997 resulting in mild right arm weakness.  

In August 1998, the veteran was treated for psychiatric 
complaints.  The veteran was diagnosed as having a mood 
disorder secondary to his brain tumor and surgery.  

In January 1999, the veteran testified at a personal hearing.  
The veteran testified that he had been diagnosed as having 
depression and was taking medication for depression.  The 
veteran related that in a short period of time, he underwent 
four surgeries which were life threatening.  All of this was 
reportedly very traumatic.  He indicated that he was 
depressed over his handicap, his upper right-sided weakness.  
The veteran related that he was right-handed and had to 
readjust which had been tough mentally to do.  With regard to 
his right upper extremity, the veteran related that he had 
fatigue and daily incoordination.  He was unable to do simple 
tasks, grasp, and hold things.  The veteran stated that he 
could bend his right arm, but he had no strength.  He 
reported that he had no pain because he had no feeling in his 
right arm.  The veteran indicated that he could not so a 
push-up or open a doorknob.  

In April 2000, a VA psychiatrist stated that the veteran had 
been a patient of his for several years for help with 
depression secondary to organic brain damage.  It was noted 
that the veteran had surgery in 1996 for a brain tumor which 
left him with right arm and hand paralysis and neuro-
cognitive defects.  His intellect and learning remained 
intact.  

Thereafter, Social Security Administration (SSA) records were 
received which included the medical records previously 
reviewed.  In addition, there was an October 2000 notation by 
the veteran's VA psychiatrist in which he indicated that the 
veteran had a serious mood disorder and a history of a brain 
tumor which required surgery.  

In April 2001, the veteran was afforded a VA neurologic 
examination.  It was noted that the veteran had learned to 
use his left hand to type and had also learned to write with 
his left hand.  Although the veteran had tried to relearn to 
write with his right hand, he had not made much progress.  
The veteran was unable to grip with his right hand.  The 
veteran had no feeling in the right upper extremity to the 
point of the shoulder distally.  He could cut or burn his 
right upper extremity and not be aware of it.  On 
examination, the veteran undressed and dressed with his left 
hand.  His right upper extremity tended to hand down wit the 
fingers flexed.  He had minimal grip in his right hand and 
the movements in his right hand were slow cogwheel kind of 
movements.  The veteran could not effectively oppose his 
thumb with the other fingers.  He could not touch his little 
finger at all with the thumb.  It was essentially a 
nonfunctioning hand.  The veteran had hypesthesia of the 
entire right upper extremity from the point of the shoulder 
distally.  The impression was nonfunctioning right upper 
extremity.  

In May 2001, the veteran was afforded a VA psychiatric 
examination.  The veteran's history was reviewed and a mental 
status examination was performed.  The impression was that 
the veteran's depression with irritability and mood lability 
was consistent with his previous presentations.  The veteran 
had depression in the past dating back to 1985.  The veteran 
had a long history of depression and lability and poor job 
performance dating back to 1985.  His current depression to 
not appear to be caused by his benign brain tumor which was 
successfully removed in November 1996.

In December 2001, the veteran's VA treating psychiatrist 
provided a medical opinion.  The physician stated that the 
veteran had relapsed into a state of depression for which 
there were multiple factors that were currently responsible 
including the physical stress of the injury and disability, 
psychological stress of having to face an uncertain future, 
and biological stress.  Due to the veteran's current state, 
it was noted that he might be admitted for hospitalization.  

In June 2002, an addendum to the previous VA neurologic 
examination was prepared because the examiner had not 
distinguished the residual right upper extremity disability 
which was the result of the original stroke and that which 
was not.  Examination revealed that the right arm was 13.5 
inches compared t the left arm which was 14.75 inches.  The 
veteran had hypesthesia of the entire right upper extremity 
and the fingers of the right hand had the same cogwheel 
motion.  The veteran could not oppose his thumb to any finger 
except the index finger and this he did slowly.  The veteran 
could hold a pen between his thumb and index finger, but the 
veteran stated that he had been unable to learn to write with 
it.  There was less grip with the right hand than the left 
hand.  All muscle groups of the forearm and arm were weaker 
on the right side than on the left side.  The veteran could 
slowly abduct his right shoulder to 100 degrees.  The veteran 
was unable to hold a bar in front of him, so the examiner was 
unable to state how the veteran could operate a motorcycle 
(he had recently been in a motorcycle accident).  The 
impression was right upper extremity disability which 
continued unchanged.  The right upper extremity disability 
was the result of the veteran's two strokes.  

Thereafter, lay statements from a friend and a work associate 
indicated that the veteran performed leisure and work 
activities without the use of his right arm and that he tried 
to use his left arm instead.  In addition, a statement was 
received from a person familiar with the veteran's motorcycle 
riding activity.  He stated that he had never seen the 
veteran use his right hand for gripping.  Rather, he used the 
weight of his arm and wrist to operate and he only used the 
rear break.  Clearly, this was dangerous given his motorcycle 
accident.  

In September 2002, a VA physician's assistant stated that he 
had treated the veteran over the years.  Prior to September 
1996, the veteran was in general good health and character.  
After that date, his health deteriorated due to a stroke and 
brain tumor.  The stroke left the veteran with no feeling in 
his right arm and the feeling never returned.  In May 1997, 
the veteran had a second stroke, which initially took out his 
entire right side.  However, the veteran regained feeling in 
his leg and hip area, but not his right arm.  

In September 2002, the veteran testified at a personal 
hearing.  The veteran testified that he had no right arm 
feeling since his first stroke.  The veteran reported that he 
had no dexterity of his fingers.  He stated that he had no 
grip strength.  With regard to depression, the veteran 
indicated that he had depression as the result of his right 
arm condition as well as his other medical problems.  The 
veteran related that he tried to go to school and that was 
discontinued which caused more depression.  


1151

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
a statement was received from the veteran in August 1997 
which mentioned that he had depression.  However, he made no 
reference to seeking compensation under 38 U.S.C.A. § 1151.  
In October 1997, another statement was received.  In that 
statement, the veteran again referenced his depression.  The 
veteran also indicated that he was seeking a 100 percent 
rating based on his overall disabilities.  The RO determined 
that this was a claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for depression.  The Board agrees.  Thus, 
38 C.F.R. § 3.361 is for application.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of § 17.32 of 
this chapter.  To establish that the provision of training 
and rehabilitation services or a CWT program proximately 
caused a veteran's additional disability or death, it must be 
shown that the veteran's participation in an essential 
activity or function of the training, services, or CWT 
program provided or authorized by VA proximately caused the 
disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and 
(iii) whose day-to-day activities are subject to supervision 
by the Secretary of Veterans Affairs.  A Department facility 
is a facility over which the Secretary of Veterans Affairs 
has direct jurisdiction.  

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

In September 1996, the veteran had a stroke.  VA determined 
that this stroke was the result of VA surgical treatment.  
Thus, the residuals of this stroke may be compensated.  
Currently, right upper extremity weakness is being 
compensated.  The veteran contends that this stroke which 
resulted in right upper extremity residuals also resulted in 
his depression.  

VA law and regulation require that the evidence must show 
that the additional disability is the result of VA hospital 
care, medical or surgical treatment and that the proximate 
cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  

There is no dispute that the veteran was furnished hospital 
or medical treatment without his consent.  

There is no competent medical evidence establishing that VA's 
actions resulted in additional disability, depression.  

In August 1998, the veteran diagnosed as having a mood 
disorder secondary to his brain tumor and surgery.  The 
physician did not attribute the depression to the September 
1996 stroke or the VA surgery which resulted in that stroke.  

In April 2000, a VA psychiatrist stated that the veteran had 
been a patient of his for several years for help with 
depression secondary to organic brain damage.  It was noted 
that the veteran had surgery in 1996 for a brain tumor which 
left him right arm and hand paralysis and neuro-cognitive 
defects.  The physician did not attribute the depression to 
the September 1996 stroke or the VA surgery which resulted in 
that stroke.  The physician attributed the depression to 
organic brain damage.  

In addition, there was an October 2000 notation by the 
veteran's VA psychiatrist in which he indicated that the 
veteran had a serious mood disorder and a history of a brain 
tumor which required surgery.  The physician did not 
attribute the depression to the September 1996 stroke or the 
VA surgery which resulted in that stroke.  

In May 2001, the veteran was afforded a VA psychiatric 
examination.  The impression was that the veteran's 
depression with irritability and mood lability was consistent 
with his previous presentations.  The veteran had depression 
in the past dating back to 1985.  The veteran had a long 
history of depression and lability and poor job performance 
dating back to 1985.  His current depression did not appear 
to be caused by his benign brain tumor which was successfully 
removed in November 1996.  The physician did not attribute 
the depression to the September 1996 stroke or the VA surgery 
which resulted in that stroke.  Rather, the examiner 
attributed depression to other causes.  

Although the veteran may sincerely feel that he has 
clinically diagnosed depression due to his September 1996 
stroke or the VA surgery which resulted in that stroke, he 
does not have the medical expertise to provide such an 
assessment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992) (lay persons are not competent to offer evidence 
that requires medical knowledge).  The veteran is competent 
to state that he felt depressed.  The Board accepts that he 
felt depressed over the September 1996 stroke and his 
residual right-sided disability.  However, the competent 
medical evidence in this case is more probative as to the 
etiology of any clinically diagnosed depression.  The veteran 
has had multiple medical problems.  The record reflects that 
his depression has resulted from and been affected by his 
medical problems.  However, in order to establish eligibility 
under 38 U.S.C.A. § 1151, his September 1996 surgery must 
have been a factor and the other listed criteria must be met.  
That is not the case here.  

In sum, VA hospital/medical treatment did not result in 
depression.  There is no competent medical evidence this is 
the case; rather, there is competent medical evidence that 
this was not the case.  The probative competent medical 
evidence establishes that VA was not careless or negligent, 
that VA lacked proper skill or made an error in judgment, or 
that there was similar instance of fault on the part of VA; 
or that the veteran has depression resulting in residual 
disability was an event not reasonably foreseeable.  While 
the veteran had a stroke which was the result of VA surgical 
treatment, he does not have depression which is also the 
result of that surgical treatment or of that stroke.  

Accordingly, the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for depression 
have not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Increased Rating

In an April 1997 rating decision, compensation for stroke 
residuals, right sided weakness, was granted under 
38 U.S.C.A. § 1151 with an evaluation of 100 percent 
effective September 9, 1996 and a 30 percent rating effective 
April 1, 1997.  In an April 1998 rating decision, it was 
clarified that the veteran's service-connected disability 
encompassed right upper extremity weakness, only.  The 
veteran's disability was rated under Diagnostic Code 8008-
8514.

The veteran was compensated based on the fact that he had 
right upper extremity weakness which was due to his September 
1996 stroke.  Thereafter, the veteran suffered another stroke 
during the course of his appeal.  VA attempted to have the 
residuals of the first stroke distinguished from the 
residuals of the second stroke by a VA examiner.  The VA 
examiner, in June 2002, stated the current level of severity 
and attributed it to both strokes.  Apparently, even though 
the second stroke clearly did not improve the veteran's level 
of impairment, the medical professional was unable to 
disassociate the residuals of the first stroke from the 
residuals of the second stroke.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The medical professional was unable to distinguish the 
manifestations, as noted.  The Board is therefore not able to 
do so, using its own medical judgment.  In addition, there 
has been a question as to whether the veteran exaggerates his 
symptoms.  The Board must rely on the medical findings 
provided by the medical professionals.  Following the first 
stroke, the veteran complained of right upper extremity 
weakness, loss of strength, complete anesthesia, and a lack 
volitional movement below the elbow.  Following the second 
stroke, the veteran was noted to basically have a non-
functioning right hand.  There was a lack of feeling and 
dexterity.  The veteran had a minimal ability to grip.  The 
veteran had hypesthesia of the entire right upper extremity 
from the point of the shoulder distally.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With regard to the radial nerve, 38 C.F.R. § 4.124(a) 
provides that the term "incomplete paralysis," with 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than that for complete 
paralysis given with each nerve, whether due to varied level 
of nerve lesion or partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Diagnostic Code 8514 
provides that complete paralysis of the musculospiral nerve 
(radial nerve) manifested by drop of hand and fingers, wrist 
and fingers perpetually flexed, the thumb adducted falling 
within the line of the outer border of the index finger; 
cannot extend hand at wrist, extend proximal phalanges of 
fingers, extend thumb, or make lateral movement of wrist; 
supination of hand, extension and flexion of elbow weakened, 
the loss of synergic motion of extensors impairs the hand 
grip seriously; total paralysis of the triceps warrants a 70 
percent disability evaluation on the major side.  Incomplete 
severe paralysis warrants a 50 percent disability evaluation 
on the major side, incomplete moderate paralysis warrants a 
30 percent disability evaluation on the major side, 
incomplete mild paralysis warrants a 20 percent disability 
evaluation for either side.

In this case, the competent medical evidence shows that the 
veteran does not have complete paralysis of the radial nerve; 
however, he does have incomplete severe paralysis on the 
major side as his right hand is severely impaired and there 
is weakness of the right upper extremity.  As previously 
noted, the veteran basically has a lack of finger dexterity, 
minimal grip strength, and a loss of feeling in his right 
upper extremity.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 50 percent for right 
upper extremity weakness due to stroke.


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for 
depression are denied.  

An increased rating of 50 percent for right upper extremity 
weakness due to stroke is granted, subject to the laws and 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


